Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the IDS Statement filed on 07/26/2022:
Claims 1-20 have been examined.
Claims 1-20 have been allowed.

Response to IDS Statement filed on 07/26/2022
ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance: 
In performing initial search and additional search, in response to the IDS Statement filed on 07/26/2022, the examiner was able to find the closest prior art of record, which is Mielenz (US 20180216944A1) taken either individually or in combination with other prior art of Pilarski (US 20170329332A1), Fong (US 20140005933A1), Miksa (US 20170052032A1), Sato (US 20130166206A1), Eade (US 10503760B2) and Eade (US 20220171797A1), who describe an evaluation unit that obtains from sensors in a roadway surface respective overlap signals (a) transmitted by the sensors via a communications interfaces of the sensors and (b) that include respective identifications of the sensors and information as to whether the respective sensors are currently overlapped by any dynamic objects above the sensors on the roadway surface, where the sensors are associated with respective geographical positions; ascertains a respective position of each of the at least one dynamic object situated on the roadway on the basis of the overlap signals in the form of a local environmental model of the road section; and transmits the local environmental model to the HAV in the form of a digital map identifying the at least one dynamic object at one or more respective positions of the map corresponding to the ascertained at least one respective position. 
In regards to claims 1-20, Mielenz (US 20180216944A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s)/limitation(s): 
accessing the relative atlas graph to identify a plurality of elements in the geographical area, wherein the relative atlas graph includes a plurality of element nodes for the plurality of elements and a plurality of edges, each of the plurality of edges connecting a pair of element nodes from among the plurality of element nodes and defining a relative pose between the elements for the pair of element nodes; 
placing the plurality of elements in the surface model using the relative poses defined by the plurality of edges; aligning the point cloud with the surface model; 
determining a vehicle pose for the autonomous vehicle based on the alignment of the point cloud with the surface model. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662